Citation Nr: 1700801	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  10-02 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative changes to the lumbar spine with lower back pain, prior to November 25, 2013, and in excess of 40 percent thereafter. 

2.  Entitlement to a rating in excess of 20 percent for cervical syndrome with mild degenerative changes.

3.  Entitlement to total disability due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his daughter
ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to February 1978 and from January 1982 to March 2003.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from May 2008, January 2009, and May 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In July 2016, the Veteran, his wife, and his daughter testified at a hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the proceeding is of record. 

In July 2013, the appeal was remanded to the RO for further development, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It now returns to the Board for appellate review.  

The May 2008 rating decision denied a rating in excess of 20 percent for the Veteran's lumbar spine disability.  An April 2014 rating decision increased the rating to 40 percent, effective November 25, 2013.  However, as this rating is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Substantial amounts of evidence have been received since the most recent adjudication of the appeals by the RO, including the reports of two VA examinations conducted just days before the July 2016 hearing.  However, at the hearing, the Veteran indicated that he wished to waive agency of original jurisdiction (AOJ) review of this evidence.  See 38 C.F.R. § 20.1304 (2016).  Therefore, the Board may consider this evidence in deciding the claims. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


FINDING OF FACT

Left lower extremity radiculopathy is due to service-connected degenerative changes to the lumbar spine with lower back pain.


CONCLUSION OF LAW

The criteria for service connection for left lower extremity radiculopathy, associated with service-connected degenerative changes to the lumbar spine with lower back pain have been met.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2014); 38 C.F.R. 
§§ 3.303, 4.71a, General Formula for Rating Diseases and Injuries of the Spine, Diagnostic Codes 5235-5242, Note 1 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

As the Board's decision herein to grant entitlement to service connection for left lower extremity radiculopathy is a full grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014) and the implementing regulations.


II. Legal Criteria

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a) 

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. 38 C.F.R. § 3.310 (b).

The RO has rated the Veteran's service-connected lumbar spine disability under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).  Degenerative changes of the lumbar spine are to be evaluated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Rating Formula). 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5242 (2016).  

The notes applicable to the General Rating Formula state that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  Id., Note 1.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


III. Factual Background and Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The July 2016 VA examination of the spine included clinical evaluation of the Veteran's upper and lower extremity neurological function.  This testing revealed mild radiculopathy of the left lower extremity, involving the sciatic nerve and manifesting in pain, loss of muscle strength, decreased left knee and ankle reflexes and decreased sensation in the left foot.  The examiner does not offer an explicit opinion stating that the radiculopathy is associated with the service-connected lumbar spine disability.  However, the nerve roots identified as being affected are congruous with the July 2016 MRI findings with regard to the spine segments affected by degenerative disc disease.  Moreover, in the exam template after the section for evaluation of radiculopathy and ankylosis, the template asks if the Veteran has "any other neurological abnormalities or findings related to a thoracolumbar spine condition [?]" (emphasis added) which indicates that the previous questions about neurological symptoms were concerned with neurological findings related to the lumbar spine disability.  

There are no contradictory opinions or findings of record.  Consequently, the Board determines that it is at least as likely as not that the Veteran has radiculopathy of the left lower extremity that is associated with his service-connected lumbar spine degenerative changes.  Therefore, entitlement to a separate rating for left lower extremity radiculopathy, associated with degenerative changes to the lumbar spine with lower back pain, is warranted and service connection for that disability is granted.

ORDER

Entitlement to service connection for left lower extremity radiculopathy, associated with degenerative changes to the lumbar spine with lower back pain, is granted.


REMAND

Unfortunately, the Board determines that a remand is necessary so that the Veteran may be afforded additional VA examinations to assess the current severity of his service-connected lumbar and cervical spine disabilities.  The most recent examinations were performed in July 2016, but they are inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Specifically, the United States Court of Appeals for Veterans Claims (Court) holding in Correia v. McDonald, 28 Vet. App. 158 (2016) renders the VA examinations to date incomplete.  The Court in Correia held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  The spine examination reports of record do not meet these requirements.  In light of these facts, additional VA examinations of the Veteran's lumbar and cervical spine disabilities must be scheduled.
 
Further, the outcome of the Veteran's claim of entitlement to TDIU is dependent, at least in part, on the outcome of the increased rating claims.  Therefore, the Board also remands this issue as inextricably intertwined with the other claims on appeal.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  The Veteran should be afforded the appropriate VA examination to determine the current severity of his lumbar and cervical spine disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria.  

Both passive and active range of motion testing should be performed, in weight-bearing and nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

Also, to the extent possible, the examiner should provide an assessment of the functional impairment during flare ups.  If the examiner is unable to do so, the examiner should explain why.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
4.  Then, the RO or the AMC should adjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his attorney, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.





By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


